Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 12, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. PGPUB No. 2018/0084558 in view of Thiagarajan, U.S. Patent No. 9,281,832.

Per Claim 2, Chen discloses an apparatus of a first wireless device (digital media console 150), the apparatus comprising: 5memory; and controller circuitry coupled to the memory (Paragraph 30; “one or more processors and memory storing instructions that when executed by the one or more processors, cause the wireless network device to:”), the controller circuitry comprising a clock source (all processors comprise a CPU clock), and the controller circuitry configured to: encode a polling signal via a communication link (Paragraphs 14, 16, and 19; WPAN connection 104 (e.g., Bluetooth)) to a second wireless device during each air activity instance of a plurality of air activity instances (Paragraph 16; Wireless network device polls WPAN devices (of game controllers 130) at regular intervals (“polling time intervals”).); 15decode an empty packet from the second wireless device via the communication link, the empty packet received in response to the polling signal transmitted during an air activity instance of the plurality of air activity instances (Paragraph 16; WPAN module can respond to polling packets with “null packets”.); and adjust periodicity of the periodic transmission of the polling signal based on determining the communication link is idle (Paragraph 26; “to determine appropriate polling intervals, to poll inactive (or less active) game controllers 130 less frequently than active game controllers 130”; Paragraph 28; “When a WPAN device does not have data, e.g., based on repeated polling with no response and/or no data to send, for a continuous time duration that meets or exceeds an inactivity threshold, the WPAN module 114 of the digital media console 150 can reduce the polling time interval used to poll the WPAN device.).

Chen does not specifically teach that the adjustment of the periodicity of the polling signal is further based on a timing configuration of the clock source.

However, Thiagarajan discloses reducing power consumption through the adjustment of parameters such as a polling and setting time (Col. 5 lines 35-66, Col. 8 lines 32-42).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Thiagarajan’s polling time adjustment with consideration of a clock setting time with the teachings of Chen in order to optimize the polling interval of Chen based on other dynamic parameters of the system so that power reduction/conservation can be achieved.

Per Claim 3, Thiagarajan further teaches the timing configuration is a settling time of a crystal oscillator associated with a clock source (Col. 5 last paragraph).

Per Claim 12, Chen discloses the apparatus of claim 2, wherein the controller circuitry is further configured to: increase the periodicity of the periodic transmission of the polling signal by skipping transmissions of the polling signal during a threshold number of air activity 25instances (Paragraph 26; “to determine appropriate polling intervals, to poll inactive (or less active) game controllers 130 less frequently than active game controllers 130”; Paragraph 28; “When a WPAN device does not have data, e.g., based on repeated polling with no response and/or no data to send, for a continuous time duration that meets or exceeds an inactivity threshold, the WPAN module 114 of the digital media console 150 can reduce the polling time interval used to poll the WPAN device.).

Per Claim 14, Chen discloses the apparatus of claim 2, wherein the first wireless device is a primary 20device, and the second wireless device is a secondary device (Digital media console 150 and WPAN devices / game controller 130 represent a primary/secondary relationship.).

Per Claim 15, Chen discloses the apparatus of claim 14, wherein the secondary device is a low energy (LE) human interface device (HID) (Paragraphs 15, 18, and 29), and wherein the communication link between the primary device and the secondary device is a Bluetooth communication link (Paragraph 21).

Per Claim 16, please refer to the above rejection of claim 2 as the limitations are substantially similar and the rejections are equally applicable. Additionally, Chen also teaches a computer readable medium embodiment (Paragraph 51).

Per Claim 22, please refer to the above rejection of claim 2 as the claims are substantially similar (method vs. apparatus embodiment) and the rejections are equally applicable to the method embodiment limitations.


Allowable Subject Matter
Claims 4, 5, 13, 17, 18, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 4, 17, and 23 are considered to differentiate from the prior art because it requires the polling signal to be adjusted to be greater than the settling time of the crystal oscillator, when considered in combination with the limitations of the intervening claims. Neither Thiagarajan nor the prior art specifically teach this limitation in combination with the other existing limitations.

Claims 5, 18, and 24 comprise similar limitations, “host transport interface configured between a software stack of a communication protocol and at least one storage resource shared between the controller circuitry and the RF circuitry”, as Claim 1 of the allowed parent application. Claims 5, 18, and 24 are therefore considered to comprise allowable subject matter for similar reasons.

Claim 13 comprises similar limitations to originally filed claim 3 of the parent application which was indicated as allowable in the NF Rejection dated 12/24/2020.

Claims 6-11, 19-21, and 25 inherit the allowable subject matter of Claims 5, 18, and 24, respectively.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185